DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for maintaining pressure in claims 23 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 12-20, 22, 23-24, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 13 are construed to be indefinite because the recitation “the dried organic material” lacks a positive antecedent basis.  Since claims 2-5, 7-9, 12-20, and 22 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.  Claim 23 is construed to be indefinite because the recitation “the range” lacks a positive antecedent basis.  Since claims 24 and 28 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 22 recites a product and depends upon a method.  Current Office practice entitles a patent to a process 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al.  (US 9,273,901).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Fu as teaching:
a method of drying an organic material (see title and abstract), comprising: 
(a) introducing the organic material into a microwave-vacuum dehydrator (expressly disclosed at column 1 lines 46-62); 
(b) exposing the organic material to microwave radiation in the dehydrator to dry the organic material by sublimation (expressly disclosed at column 1 line 63 through column 2 line 12); 
(c) maintaining pressure in the dehydrator in the range of 0.5 Torr to 4.5 Torr (67 to 600 Pa) during step (b) (expressly disclosed at column 5 line 32 through column 6 line 5, especially column 5 line 43); and 
(d) removing the dried organic material from the dehydrator (expressly disclosed at column 6 lines 6-14).  Fu also discloses the claimed steps of pressure is in the range of 0.55 to 3.4 Torr (73 to 453 Pa) during step (b) (expressly disclosed at column 5 line .
Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togashi et al.  (US 3,293,766).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Togashi as teaching:
an apparatus for dehydrating organic matter (see title and abstract), comprising: 
(a) a vacuum chamber 25; 
(b) a magnetron arranged to radiate microwaves into the vacuum chamber (expressly disclosed at column 2 lines 56-64 wherein the claimed magnetron is inherent to the express microwave teaching because it is well known that microwaves are generated by a magnetron); 
33 for reducing pressure inside the vacuum chamber (expressly disclosed at column 7 lines 3-15); and 
(d) means for maintaining the pressure inside the vacuum chamber in the range of 0.5 Torr to 4.5 Torr (67 to 600 Pa) (expressly disclosed in the table because the pressure teachings, although different units, are within the claimed range).  Fu also teaches the claimed (e) a vapour pressure booster pump arranged downstream of the vacuum chamber for compressing water vapour produced in the vacuum chamber; and (f) a condenser arranged downstream of the vapour pressure booster pump for condensing the compressed water vapour (expressly shown in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fu.  Fu discloses the claimed invention, as rejected above, except for the claimed hydrocolloid or flowing water tubing steps.  It would have been an obvious matter of design choice to recite those features since the teachings of Fu would perform the invention as claimed, regardless of those steps and applicants have not claimed or specified the criticality of those steps as being necessary for patentability.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Togashi in view of Fu.  Fu discloses the claimed invention, as rejected above, except for the claimed programmable logic controller.  Fu, another drying apparatus, discloses that feature at column 5 lines 28-31.  It would have been obvious to one skilled in the art to combine the teachings of Fu with the teachings of Togashi for the purpose of controlling system operation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9, 12-20, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-31 of U.S. Patent No. 10,178,873. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to recite the .
Claims 23-24 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-34 of U.S. Patent No. 10,178,873. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to recite the patented feature of a window since the currently claimed invention would perform the invention as claimed, regardless of those steps and applicants have not claimed or specified the criticality of those steps as being necessary for patentability.
Allowable Subject Matter
Claims 13-18 and 20 are allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this application may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection of the claims would be reasonable or proper under current Office practice and procedure.
References A, B, C, D, E, I on page one of cited references are patent publications from the same inventive entity. References F, J, K, L, M, N, O on page one and reference A on page 2 of cited references are patent publications teaching drying methods and apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Thursday, April 1, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753